Citation Nr: 0125223	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  93-26 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Whether a Notice of Disagreement was timely filed with 
respect to a claim for new and material evidence to reopen a 
claim for entitlement to service connection for headaches.

4.  Whether new and material evidence was submitted to reopen 
a claim for entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 1970 
and is the recipient of a Purple Heart.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the claims on appeal.

By decisions dated in October 1995 and September 1998, the 
Board remanded the claims for service connection to the RO 
for further development.  The requested developments have 
been accomplished to the extent possible and the case is now 
ready for appellate review as to these issues.

As to the issue of whether new and material evidence has been 
submitted to reopen a claim for headaches, including the 
timeliness of the Notice of Disagreement, the Board 
referenced the issue in the Introduction section of the 
September 1998 Remand and noted that the veteran had 
requested and was scheduled for a Board hearing on this 
issue.  However, a hearing was held before the undersigned 
Member of the Board sitting in New Orleans, Louisiana, in May 
2001, the issues of timeliness and new and material evidence 
were not discussed.  A transcript of the May 2001 hearing 
testimony has been associated with the claims file.  
Accordingly, the Board finds that the issues are now ready 
for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's service connection 
claims.

2.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses related to low back or 
cervical spine disorders.

3.  The medical evidence does not relate the veteran's 
current back disorders with any event or occurrence on active 
duty service.

4.  By rating decision dated in February 1991, the RO 
notified the veteran that he needed to submit new and 
material evidence in order to reopen his claim of entitlement 
to service connection for headaches.  He was given notice of 
the decision by letter dated on February 28, 1991.

5.  By correspondence dated on February 20, 1992, the veteran 
indicated his disagreement with the February 1991 rating 
decision.  The Notice of Disagreement was timely filed.

6.  He was again informed that he needed to submit new and 
material evidence to reopen his claim by letter dated in 
August 1992.

7.  In June 1998, the RO issued a Statement of the Case on 
the issues of new and material evidence for headaches and on 
the timeliness of the appeal.

8.  By correspondence received June 25, 1998, the veteran 
filed a timely Substantive Appeal.

9.  The RO denied entitlement to service connection for 
headaches by decision dated in November 1971.  The RO's 
decision represents the last final disallowance of 
entitlement to service connection for headaches on any basis.

10.  The evidence submitted since the RO's November 1971 
decision, which includes the veteran's statements and 
testimony, private treatment records, buddy statements, VA 
examinations, and outpatient treatment records, in an attempt 
to reopen his claim for service connection, does not bear 
directly and substantially on the issue of entitlement to 
service connection for headaches.


CONCLUSIONS OF LAW

1.  A low back disorder is not shown to be incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 1155, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

2.  A cervical spine disorder is not shown to be incurred in 
or aggravated by the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131, 1155, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

3.  The veteran submitted a timely Notice of Disagreement and 
timely Substantive Appeal on the issue of whether new and 
material evidence had been submitted to reopen a claim for 
service connection for headaches.  38 U.S.C.A. §§ 7104, 7105, 
7108 (West 1991 & Supp. 2001); 38 C.F.R. §§ 20.200, 20.201, 
20.300, 20.302, 20.305 (2001).

4.  The evidence submitted subsequent to the RO's November 
1971 decision denying entitlement to service connection for 
headaches does not bear directly and substantially on the 
matter under consideration; therefore, it is not new and 
material and the veteran's claim has not been reopened.  
38 U.S.C.A. §§ 5103A, 7105 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156 (2001); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for a Low Back Disorder 
and a Cervical Spine Disorder

The Board notes that service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2001).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2001).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(d) (2001).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records reflect that the veteran sustained a 
shrapnel wound below the right eye with a laceration of the 
sclera and burns on the right side of the face, right arm, 
forearm, hand and finger in 1968.  While attempts to locate 
the veteran's in-service hospital records have been 
unsuccessful, the Board notes that there were no reported 
complaints associated with the low back or cervical spine at 
the time of service separation in May 1970, and the spinal 
examination was normal.  The veteran also self-reported in 
the Report of Medical History that he had no recurrent back 
pain.  

The Board is mindful that in a case, such as this one where 
service medical records have apparently been lost, there is a 
heightened duty to assist the veteran in developing the 
evidence that might support his claim.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  This heightened duty 
includes the obligation to search for alternate medical 
records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  In 
addition, the Board is directed to explain its findings and 
conclusions and consider carefully the benefit-of-the-doubt 
rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
As multiple attempts to locate additional records has been 
unsuccessful, the Board accepts the veteran's contentions 
that he complained of and was treated for back and neck pain 
at the time he was hospitalized for burns and a shrapnel 
injury to his eye. 

Post service medical evidence is negative for complaints of, 
diagnosis of, or treatment for a chronic low back or cervical 
spine for many years after service separation.  Of note, the 
veteran filed his initial claim for service-connection in 
June 1971 for headaches, burns, shoulder injury, shrapnel 
wounds, right eye, right leg, and knees, but did not report 
any difficulties with his back.  Moreover, an August 1971 VA 
examination reflected no low back or cervical spine 
complaints.  Additional medical evidence associated with the 
claims file well into the mid-1980s relates only to the 
veteran's claim for service connection for an eye disorder.  

In a December 1988 decision, the Social Security 
Administration (SSA) granted disability benefits and found 
that the veteran became unable to work in January 1987 due to 
a severe visual impairment and low back pain.  In a September 
1987 letter to a congressional member, the veteran related 
that he was treated for burns in service and reported that he 
complained of headaches, blurred vision, and back problems.  
This is the first mention of his back disability being 
related to military service.  In January 1988, he sought 
treatment for complaints of a painful back and reported that 
he injured his back in 1968.  In February and March 1988, he 
again sought treatment for a reported 20-year history of low 
back pain.  An X-ray report showed degenerative changes to 
the lower lumbar spine.  In November 1990, he filed the 
current claim.  Subsequent medical records reflect a 
diagnosis of disc disease of the cervical spine.  Therefore, 
the Board acknowledges that the veteran is currently 
diagnosed with lumbar spine and cervical spine disorders.

Under the laws and regulations, however, the veteran's 
reported complaints of back pain in service and current 
diagnoses of lumbar spine and cervical spine disorders is not 
the end of the inquiry.  In order to establish service 
connection, there must evidence either i) that a chronic back 
disability was shown in service; OR, ii) if no chronic back 
disability was shown in service, then continuity of symptoms; 
OR, iii) a medical nexus between the in-service incident and 
the current disorder.  After review of the evidence, the 
Board finds that the veteran's claims must fail.

First, service medical records fail to show evidence of 
chronic back disorders of the low back or cervical spine in 
service.  The veteran has stressed that he complained of and 
was treated for low back and neck complaints while 
hospitalized.  In support of his claim, he submitted three 
buddy statements to the effect that he had told them of his 
injured his back during service.  These statements, written 
in 1992, do not provide a basis for relating any back 
pathology found to service, some 20 years earlier, nor are 
they competent to make that medical connection.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Furthermore, the Board 
concedes that the veteran complained of and was treated for 
back pain in service.  

Moreover, the Board places greater probative weight on the 
service separation examination.  There is no indication in 
the separation examination of complaints of, diagnosis of, or 
treatment for chronic low back or cervical spine disorders 
during service.  Therefore, the Board concludes that the 
medical discharge examination showing no chronic disability 
is of greater probative value than the statements, albeit 
truthful, offered by the veteran and his fellow soldiers.  
The lay statements are of limited weight and minimal 
probative value, even considering the provisions of 38 
U.S.C.A. § 1154 (West 1991 & Supp. 2001), as they conflict 
with the objective medical evidence on file showing no 
chronic back disability at the time of service separation.  
Thus, the weight of the evidence is against a finding of a 
chronic disability in service.

Next, the Board will consider whether the medical evidence of 
record establishes continuity of symptoms.  Except for the 
veteran's unsubstantiated claims, there is no evidence that 
he sought treatment for complaints of low back or cervical 
spine pain for many year after service separation.  As noted 
above, a December 1988 SSA decision dates the veteran's low 
back pain to as early as 1987.  Further, he testified that he 
began experiencing severe back pain in 1985.  However, the 
first medical evidence of treatment for back pain is dated in 
January 1988.  While he reported a 20-year history of low 
back pain at that time, there is no objective medical 
evidence of continuity of low back symptomatology.  The mere 
contentions of the veteran, no matter how well-meaning, 
without supporting medical evidence is not sufficient to 
support his claim.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  Therefore, the Board finds that the multi-
year gap between separation from service and initial 
diagnoses fails to satisfy the continuity of symptomatology 
required to support the claims for entitlement to service 
connection.

Next, the Board will consider whether there is a medical 
nexus between the veteran's in-service complaints and his 
current diagnoses.  As noted, the Board concedes the 
veteran's complaints of pain during military service.  
Nonetheless, in October 1995, the Board remanded the claims 
in an attempt to associated service medical records with the 
claims file and for an examination.  Several attempts were 
made to associate additional service medical records with the 
claims file without success.  

Turning next to the issue of whether a current disability is 
shown, the Board notes that an MRI dated in December 1995 
showed a minimal bulging disc without disc herniation or 
other focal defect of the cervical spine and a left 
posterolateral disc herniation at L4-L5 in December 1995.  
The veteran was started on physical therapy and medication 
with improvement in symptoms by early 1996.  Therefore, while 
a current back disability of the lumbar spine and cervical 
spine is shown, none of these medical records addressed the 
issue of a relationship between the veteran's in-service 
complaints and current diagnoses.

In a March 1998 VA spine examination, the veteran reported a 
low back and cervical spine injury during military service 
and on-going problems with his neck and back.  He related 
that the pain became severe in 1986 and he was treated 
conservatively.  Reportedly, a 1993 CT scan showed a lumbar 
disc herniation and cervical spurring.  He underwent lumbar 
spine surgery in March 1996 (records show the surgery in 
April 1996) and complained of pain in his neck and back, 
stiffness in his neck but not too much in his back, and 
numbness in his legs.  He reported that he had worked as an 
electrician until 1984.  After a physical examination, the 
diagnosis was degenerative disc disease in the cervical and 
lumbar areas and difficulty maintaining employment due to the 
disorder but there was no medical opinion regarding the 
relationship between the veteran's complaints and military 
service, except as those he reported by medical history.

The Board again remanded the claims in September 1998 for, 
among other things, an opinion as to the etiology of the 
veteran's back disorders.  Additional medical evidence 
associated with the claims file reflects that a November 1998 
X-ray of the cervical spine showed mild cervical spondylosis 
and mild degenerative disc disease.  A July 1999 MRI of the 
cervical spine reflected disc bulging, focal disc protrusion 
but no evidence of spinal canal stenosis or neural foraminal 
narrowing.  Records subsequently associated with the claims 
file included an April 1996 hospital note showing the veteran 
was admitted with complaints of low back and left leg pain.  
He reported that his initial injury was sustained in an 1968 
explosion.  He related a three-year history of low back pain 
radiating to the left thigh and foot.  He was noted to be 
working as an electrician.  He subsequently underwent a 
laminectomy and diskectomy.

In a June 1999 VA spine addendum report, the examiner 
referenced the March 1998 VA examination and the veteran's 
complaints at that time.  He reflected that the veteran was 
discharged from service complaining of back pain and was seen 
at VA hospitals on several occasions.  Eventually, a 
herniated lumbar disc was shown in 1993 and the veteran 
underwent a lumbar laminectomy in March 1996 (again, the 
record shows that the surgery was in April 1996).  The 
examiner opined that the veteran did sustain an injury to his 
lower back while in service and this probably accelerated his 
wear and tear on his lumbar spine which was associated with 
degenerative disc disease.  He concluded that the service-
connected injury was, at least, partially responsible for the 
veteran's need for lumbar surgery in 1996.  

While this medical opinion is favorable to the veteran, the 
Board notes that the VA examiner did not have the claims file 
available for review prior to the time he rendered his 
opinion.  Moreover, the factual basis for his opinion appears 
to be based solely on the statements of the veteran and is 
contrary to the evidence of record.  Of note, the veteran 
reported to the VA examiner that he was discharged from 
service complaining of back pain but this is inconsistent 
with the evidence shown on the service separation 
examination.  A physician's opinion based on the veteran's 
layman account of an illness from many years ago, which is 
otherwise uncorroborated by competent medical evidence of 
record, can be no better than the veteran's bare contentions.  
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  Therefore, to the 
extent the opinion is based on history provided by the 
veteran it is not probative.  The Board notes that a 
physician's opinion based upon a previously considered and 
rejected account is based upon an inaccurate factual premise 
and has no probative value.  Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993).  While the veteran may have complained of 
and was treated for back pain in service, the service 
separation examination failed to show a chronic back 
disability.  

Further, the Board, however, is not obligated to accept 
medical opinions premised on the veteran's recitation of 
medical history.  See Godfrey v. Brown, 8 Vet. App. 113 
(1995).  Accordingly, the Board finds that this medical 
opinion is of limited weight and minimal probative value and 
is unable to grant the benefit sought based on this single 
report, unsupported by the medical evidence, in view of the 
fact that there was no objective indication that the veteran 
experienced back pain at the time of service separation or 
for many years thereafter. 

Further, because the VA examiner had not reviewed the 
veteran's claims file and had not addressed the issues raised 
in the Board's September 1998 remand, a subsequent 
examination by the same examiner was undertaken in October 
1999.  At that time, the veteran reported that he was knocked 
to the ground while blowing up a dam and sustained several 
burns.  He noted that he had complained of pain in his neck 
and back.  After service separation, he worked as an 
electrician but had been unemployed for more than 10 years 
because of eye problems, glaucoma, and blindness in his eye, 
as well as because of problems with his neck and back and 
numbness in the left side of his body.  The examiner noted 
that the veteran's numbness had developed in the past four to 
five years, although the veteran reported some numbness since 
service separation.  A history of a lumbar laminectomy was 
noted and the veteran stressed that he complained of pain 
while in service.  

At that time, the examiner reviewed the claims file in light 
of the veteran's reported history and noted that the 
veteran's back complaints began in 1988, some 20 years after 
service separation.  While the veteran reported at that time 
problems on and off since service separation, the examiner 
reflected that they became worse in December 1987.  
Degenerative arthritis of the lumbar spine with low back pain 
was diagnosed in 1988.  A March 1988 X-ray showed 
degenerative changes of the lower lumbar spine.  The examiner 
reflected that he did not find any complaints related to the 
veteran's back problem until approximately 20 years after 
service separation and there was no evidence of any 
congenital disorder of the back.  He concluded that he was 
unable to opine that any in-service accident was responsible 
for the veteran's current low back or cervical spine 
disorders.  

Based on the subsequent examination and opinion, the Board 
finds that the evidence does not establish that there is an 
etiological or causal relationship between the veteran's 
current lumbar spine and cervical spine disorders and his in-
service complaints of back pain, his contentions to the 
contrary notwithstanding.  Although the report of the VA 
examination dated in July 1999 indicates that the veteran's 
back disorder was caused by military service, the examiner 
based that opinion on the history as provided by the veteran.  
However, after a review of the claims file, that same 
examiner specifically opined in the October 1999 VA 
examination that the veteran's current back disorders were 
not related to any in-service accident.  Because the medical 
examiner found no relationship between the veteran's in-
service complaints of back pain, and his current back 
symptomatology, the Board must conclude that the 
preponderance of the evidence is against the veteran's claims 
for service connection for a low back disorder and for a 
cervical spine disorder.

The veteran is competent to note that he has complaints of 
back pain.  He does not have, however, the medical training 
to establish a medical nexus between in-service complaints 
and current findings.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In this case, the medical evidence is to the effect 
that current findings are not related to service.  The Board 
must enter its decision considering the medical evidence of 
record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, 
the medical evidence does not show the relationship that is 
alleged by the veteran.  As such, a preponderance of the 
evidence is against the claim, and the appeal is denied. 

In addition, the Board has considered the veteran's testimony 
at a personal hearing in September 1992.  At that time, he 
testified as to his injury in service and reported that he 
was hospitalized in Japan.  He related that he complained of 
back pain and the staff told him that the problem was from 
lying in bed for so long.  He reported that he was later 
transferred to California and he again reported, among other 
things, back pain.  He indicated that he continued to 
complain of back pain during his convalescence and was given 
Wintergreen.  He did not recall having any X-rays taken nor 
did he remember receiving heat treatments.  He could not 
recall having a separation examination but stated that if he 
had one it was a basic routine.  (Parenthetically, the Board 
notes that a separation examination report is associated with 
the claims file).  Upon further questioning, he reflected 
that he had not sought private medical treatment for his back 
and sought VA treatment only for his eye disorder.  He denied 
post-service injury to his back and used only a heading pad 
(no medication) for his back discomfort.  

Further, at a hearing before the Board in May 2001, the 
veteran testified that he was injured when a gun backfired 
and he was knocked down.  He sustained flesh burns and a 
shrapnel wound to his eyes.  He reported that he told the 
treating medical staff that he was experiencing pain in his 
neck and back and was told that it was from lying down so 
long.  He related that he was given Wintergreen for his lower 
back complaints.  In 1985, he noted that his back pain became 
severe and he began receiving treatment in 1988 or 1989.  He 
believed that the discomfort was from sleeping wrong but 
later found out he had problems with his disc.  He was 
currently receiving physical therapy and had been under VA 
medical care since 1989.  Medications included Tylenol for 
his back.  

Upon further questioning, the veteran reported that he had 
surgery on his back in 1997.  He noted that one VA doctor had 
told him that his back problems were related to service but 
backed away from his position after the last VA examination.  
Parenthetically, the Board notes that the veteran was granted 
a 100 percent disability rating based on individual 
unemployability by rating decision dated in January 2000 due 
to his service-connected disabilities.  Current outpatient 
medical records show on-going treatment for complaints of, 
among other things, neck and back pain.

The Board has considered the veteran's statements and sworn 
testimony that he has had low back and cervical spine 
disorders since separation from service in 1970. Although his 
statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  His assertions are not deemed to be 
credible in light of the other objective evidence of record 
showing no chronic disability at the time of service 
separation, no continuity of symptoms, and no medical nexus 
between his in-service complaints and current back disorders.  
He lacks the medical expertise to offer an opinion as to the 
existence of back disorders, as well as to medical causation 
of any current disabilities.  Id.  In the absence of 
competent, credible evidence of a chronic disability, 
continuity of relevant symptomatology, or a medical nexus, 
service connection is not warranted for low back and cervical 
spine disorders.

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's back disorders were incurred in or aggravated 
by service.  Clearly, the preponderance of the evidence is 
against the claims.  Thus, the Board concludes that the 
veteran's claims for service connection must be denied.

II.  Whether a Notice of Disagreement was Timely Filed With 
Respect to a Claim for New and Material Evidence

Under the appropriate regulations, an appeal consists of a 
timely filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely 
Substantive Appeal.  38 C.F.R. § 20.200 (2001).  A 
Substantive Appeal consists of a properly completed VA Form 9 
or correspondence containing the necessary information.  If a 
Statement of the Case addresses several issues, the appeal 
must either indicate that it is being perfected as to all 
issues or must specifically identify the issues appealed.  
38 C.F.R. § 20.202 (2001).  Additionally, a veteran may 
request an extension of the 60-day period for filing a 
Substantive Appeal for good cause.  The request for such an 
extension should be in writing and must be made prior to the 
expiration of the time limit for filing the Substantive 
Appeal.  38 C.F.R. §§ 20.202, 20.303 (2001).

In this case, the RO informed the veteran by rating decision 
dated in February 1991 that new and material evidence had not 
been submitted to reopen his claim for headaches.  The RO 
provided notice of this decision on February 28, 1991.  On 
February 20, 1992, the veteran indicated that he disagreed 
with the February 28, 1991, letter.  For reasons that are not 
entirely clear, a Statement of the Case was not issued until 
June 1998 and the issues were characterized as a timeliness 
of appeal and as a new and material claim.  The veteran filed 
a timely Substantive Appeal approximately one month later.

As described above, the Board finds that the veteran filed a 
timely Notice of Disagreement in February 1992.  
Specifically, the record clearly indicates that the veteran 
was provided notification of the RO's February 1991 rating 
decision by a February 28, 1991, letter.  In response, the 
veteran filed a Notice of Disagreement on February 20, 1992, 
directly referencing the February 28, 1991, letter; 
sufficiently within the one year period.  As such, the Board 
concludes that the veteran filed a timely Notice of 
Disagreement and his claim is granted to this extent. 

IV.  Whether New and Material Evidence was Submitted to 
Reopen a Claim for Entitlement to Service Connection for 
Headaches

Having determined that the veteran filed a timely Notice of 
Disagreement (and timely Substantive Appeal) with respect to 
the new and material evidence claim, the Board will address 
the merits of the veteran's claim.  Unappealed rating 
decisions are final with the exception that a claim may be 
reopened by submission of new and material evidence.  
However, when a veteran seeks to reopen a claim based on new 
evidence, the Board must first determine whether the veteran 
has submitted new and material evidence.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  In 1998, the United States Court of 
Appeals for the Federal Circuit clarified the standard to be 
used for determining whether new and material evidence has 
been submitted.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  New and material evidence is defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Prior to Hodge, but interpreting the same regulation, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeal) (the Veterans 
Claims Court) found that when a veteran sought to reopen a 
claim based on new evidence, the Board first determined 
whether the additional evidence is "new" and "material."  
Second, if the Board determined that new and material 
evidence had been added to the record, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The first step of the 
Manio two-step process included determining (i) was the newly 
presented evidence "new" (that is, not of record at the time 
of the last final disallowance and not merely cumulative); 
(ii) was it probative of the issue at hand (that is, each 
issue which was a specified basis for the last final 
disallowance); and (iii) if it was new and probative, then, 
in light of all the evidence, was there a reasonable 
possibility that the outcome of the claim on the merits would 
be changed.  Evans v. Brown, 9 Vet. App. 273 (1996); see also 
Blackburn v. Brown, 8 Vet. App. 97 (1995); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Smith v. Derwinski, 1 Vet. 
App. 178 (1991).

Parenthetically, the Board notes that the law was recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  Under the amended regulations, if 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).  Due to the 
effective date of the amended regulation, the new standard is 
not applicable to the veteran's claim in this instance.

Historically, the veteran filed a claim in June 1971 for, 
among other things, severe headaches.  After a review of the 
service medical records and an August 1971 VA examination, 
the RO denied the veteran's claim by rating decision dated in 
November 1971 on the basis that headaches were not shown on 
the record.  He was notified of the decision and did not 
disagree.  The decision became final after one year.

The medical evidence associated with the claims file through 
early 1990 focused primarily on the veteran's claim for a 
service-connected eye disability, but also on low back 
complaints.  In November 1990, the veteran filed a claim for, 
among other things, headaches.  By rating decision dated in 
February 1991, the veteran was informed that he needed to 
submit new and material evidence to reopen his claim.  He 
submitted a timely Notice of Disagreement and a Statement of 
the Case was issued, followed by a timely Substantive Appeal.  
This appeal is before the Board from the veteran's 
unsuccessful attempt to reopen his claim for entitlement to 
service connection for headaches.

The first items to consider are the medical records 
associated with the claims file from the time of the initial 
denial for service connection for headaches until the time 
the veteran filed his current claim.  As noted above, these 
records addressed primarily the veteran's eye disorder and 
secondarily low back complaints.  There was, however, no 
mention of complaints of, treatment for, or diagnosis of 
headaches.  Although new, this evidence is not material as it 
does not provide probative information concerning the 
etiology of the veteran's headaches.  

The next items to consider are medical records submitted 
after the veteran filed his new and material claim for 
headaches, including treatment for glaucoma, a psychiatric 
disorder, neck pain, and low back pain.  While new, this 
evidence is not material to the issue of entitlement to 
service connection for headaches as they make no reference to 
the issue under consideration.

Additional private treatment records were also associated 
with the claims file dated in 1996 showing that the veteran 
complained of headaches, neck pain, and back pain.  A recent 
outpatient treatment note reflected a diagnosis of post 
concussion headaches.  Significantly, however, none of the 
medical examiners attributed his headaches to military 
service, nor did they indicate evidence that it was of long 
standing duration.

The next items to consider are statements from three fellow 
soldiers dated in 1992 to the effect that they served with 
the veteran and recall him complaining of headaches during 
service.  These statements, however, essentially duplicate 
the contentions of the veteran all along that he experienced 
headaches in service.  As the RO has previously considered 
the nature of the veteran's headaches, this evidence is not 
"new" as required under the applicable regulatory and 
statutory provisions.  Moreover, his service buddies are not 
competent to establish a medical relationship to service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Additional medical evidence associated with the claims file 
include multiple VA examinations.  Of note, in December 1992 
PTSD and mental disorders examinations, the veteran reported 
a history of, among other things, headaches, but no specific 
diagnosis with respect to headaches was made.  Although new, 
this evidence is not probative as it does not indicate a 
causal relationship between the veteran's headaches and 
active duty service some 20 years earlier.

The veteran also testified at a September 1992 hearing before 
the Board that his headaches were associated with his claim 
for a cervical spine disorder.  He related that he was 
injured during service, possibly sustained a concussion, was 
heavily sedated, and given head injury precautions.  He 
reported that he complained of headaches during service and 
was given aspirins.  At one point, he noted that an in-
service psychiatrist told him that he could not relate the 
veteran's headaches to his head injury but that they could be 
migraines.  He submitted the buddy statements and described 
on-going complaints of headaches.  He admitted that he had 
not sought treatment for headaches and that no doctor had 
associated his headaches with military service.

Although his statements and sworn testimony is deemed 
truthful and probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  His assertions as to such relationship 
are not deemed to be credible in light of the other objective 
evidence of record showing no medical nexus between reported 
in-service complaints of headaches and his current 
complaints.  He lacks the medical expertise to offer an 
opinion as to the existence of medical causation of any 
current disability.  Id.  In the absence of competent, 
credible evidence of a medical nexus, and, as none of the 
evidence discussed above is both new and material, the claim 
for entitlement to service connection for headaches is not 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.156 (2001).  No further adjudication of this claim 
is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 
(1991). 

Finally, in denying the veteran's claims, the Board has taken 
into consideration the recent enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, the VCAA 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the VA with respect to notification and 
the duty to assist, and superseded the decision in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which held that VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this case, the Board finds that the duty to assist and 
notification requirements of the VCAA have been fully met and 
satisfied.  There is no assertion by the veteran, or 
indication from a review of the record, that there is any 
remaining or additional evidence to be obtained for purposes 
of satisfying the duty to assist.  As noted, several attempts 
were made to associate additional service medical records 
without success.  The Board finds that a remand at this point 
would be futile.  Further, the requirement to provide notice 
to a claimant of any information or medical or lay evidence 
that is necessary to substantiate a claim has been similarly 
satisfied.  The veteran was provided with a summary of the 
pertinent laws and regulations, and the application of those 
laws to his claims, in the statement and supplemental 
statements of the case that were provided to him by RO.  As a 
consequence, he was made fully aware of what was required to 
substantiate his claims, but no additional evidence was 
thereafter submitted.



ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a cervical spine 
disorder is denied.

A Notice of Disagreement was timely filed with respect to a 
claim for new and material evidence to reopen a claim for 
entitlement to service connection for headaches; the appeal 
is granted to this extent.

New and material evidence having not been submitted, the 
claim for entitlement to service connection for headaches is 
not reopened and the appeal is denied. 



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeal

 

